Citation Nr: 0403983	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-13 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to service connection for a bilateral lower 
leg disability. 

2.  Entitlement to service connection for a right wrist 
disability.  

3.  Entitlement to service connection for elevated 
cholesterol. 

4.  Entitlement to service connection for a skin disorder due 
to exposure to the sun.  




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from April 1978 to July 
2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Regional Office in Reno, Nevada, (RO).  The 
issues of entitlement to service connection for a bilateral 
lower leg disability, a right wrist disability and a skin 
disorder due to exposure to the sun require additional 
development, and will be addressed in the remand that follows 
this decision. 


FINDING OF FACT

Elevated cholesterol is not a disability for which service 
connection may be granted.  


CONCLUSION OF LAW

The claim for service connection for elevated cholesterol is 
without legal merit.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003); Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Sabonis v. Brown, 6 Vet. App. 426, 430, 
(1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - Duty to Assist

Initially, the Board is satisfied that all relevant facts 
regarding the claim for service connection for elevated 
cholesterol have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to notify or assist the veteran pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)).  

The veteran has been notified of the evidence and information 
necessary to substantiate the claim addressed in this 
decision as required by 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Specifically, he was notified 
of the criteria for a grant of service connection by letter 
dated in January 2001, rating decision dated in October 2001 
and statement of the case (SOC) dated in March 2003.  The 
January 2001 rating decision and SOC informed the veteran of 
the reasons for the denial of his claim.  The relevant 
evidence, most particularly the service medical records, has 
been obtained, and there is no indication that there are any 
additional relevant records that the RO has failed to obtain.  
In this regard, there is no conceivable possibility that 
there is any evidence the veteran could submit, given the 
manner in which the claim will be resolved below, that would 
result in a grant of his claim for service connection for 
elevated cholesterol.  The  resolution of this case is 
clearly dictated by the existing law regardless of any 
further notice or development, and any error for 
noncompliance with the notice or duty to assist provisions of 
the VCAA is harmless.   See 38 C.F.R. § 3.159(d); see also 
38 U.S.C.A. § 7261(b) (West 2002).


II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) in Brammer v. Derwinski, 3 Vet. App. 223 
(1992), stated that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability (emp. in orig.).  In 
the absence of proof of a present disability there can be no 
valid claim."  Brammer, 3 Vet. App. at 225.  

The Court has stated that in a case in which "the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Applying the legal criteria above to the instant case, while 
elevated cholesterol readings were shown during service, such 
findings, by themselves, do not represent a "disability" 
for which service connection may be granted.  Brammer, 3 Vet. 
App. at 223.  There is no authority in VA regulations which 
would permit an allowance of service connection for elevated 
cholesterol.  The VA Schedule for Rating Disabilities does 
not provide any schedular criteria for elevated cholesterol 
as a primary disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  

As such, the Board finds as a matter of law that elevated 
cholesterol does not represent a "disability" for which 
service connection may be granted.  Therefore, the claim for 
service connection for elevated cholesterol must be denied.  
Sabonis, 6 Vet. App. at 426, 430.  


ORDER

Entitlement to service connection for elevated cholesterol is 
denied. 


REMAND

In requesting that the veteran be afforded VA examinations in 
connection with his claims for service connection in July 
2001, the RO noted that the claims file was not needed, and 
the reports from these examinations do not document review of 
the service medical records.  As the service medical records 
reflect treatment pertinent to the claims for service 
connection for a bilateral lower leg disability, a right 
wrist disability and skin disorder due to exposure to the 
sun, the veteran should be afforded additional VA 
examinations that include medical opinions, based on review 
of the service medical records, as to whether he has a 
current lower leg disability, right wrist disability or skin 
disability that is etiologically related to service.  This 
development is necessary in order to fulfill the duty to 
assist the veteran in the development of these claims.  See 
VCAA.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  Provide the veteran appropriate 
notification under the VCAA for his 
claims for service connection.  Such 
notice should 1) inform him about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; 2) inform him about the 
information and evidence that VA will 
seek to obtain on his behalf; 3) inform 
him about the information or evidence 
that he is expected to provide; and 4) 
request or tell him to provide any 
evidence in his possession that pertains 
to the claims.

2.  Ask the veteran to identify all VA 
and non-VA healthcare providers that have 
treated him for any leg, right wrist, or 
skin disorders since his separation from 
service and obtain his complete treatment 
records.

3.  After the foregoing development has 
been accomplished, afford the veteran 
appropriate VA examinations that include 
medical opinions as to whether it is at 
least as likely as not (is there at least 
a 50% probability) that any current right 
wrist, bilateral lower leg, or skin 
disorders had their onset during active 
service or are related to any in-service 
disease or injury.  The claims file, 
particularly the service medical records, 
should be provided to the examiners and 
reviewed prior to each examination, and 
this should be documented in the reports.  

4.  Thereafter, review the claims file to 
ensure that the foregoing requested 
development has been completed.  In 
particular, review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  
Review the claims file and ensure that no 
other notification or development action, 
in addition to that directed above, is 
required by the VCAA.  If further action 
is required, undertake it before further 
adjudication of the claims.  

5.  Finally, readjudicate the veteran's 
claims for service connection for a 
bilateral lower leg disability, a right 
wrist disability and skin disorder due 
to exposure to the sun with application 
of all appropriate laws and regulations 
and consideration of any additional 
information obtained.  If the decision 
with respect to any of these claims 
remains adverse to the veteran, he 
should be furnished an SSOC and afforded 
a reasonable period of time within which 
to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is so informed.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



